Citation Nr: 1425961	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a bilateral knee disorder, to include as secondary to a service connected back disability. 

2.  Entitlement to service connection for a bilateral pes cavus disability, to include as secondary to a service connected back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1992. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of a July 2010 rating decision of the St. Paul, Minnesota, regional office (RO) of the Department of Veterans Affairs (VA), that denied the claimed issues on appeal. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in September 2012.  A transcript of the hearing is associated with the claims folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Additionally, the Veteran's September 2012 testimony which alerted the VA as to the existence of additional VA records and Social Security Records, included a discussion of waiving this additional evidence that was requested to be obtained.  Subsequently in September 2012 the Veteran submitted a signed and written statement waiving any and all additional evidence to be obtained including VA and Social Security records.  Thereafter the requested VA and Social Security records were received in the electronic record in February 2013.  In light of the Veteran's waiver of the AOJ's consideration of the additional evidence by the Board, the evidence will be accepted for inclusion into the record on appeal. 

The issue of entitlement to service connection for a bilateral knee disorder, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The unappealed July 2004 rating decision that denied service connection for a bilateral knee disorder is final. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.302, 20.1103 (2013).

2.  Additional evidence received since the July 2004 rating decision that denied service connection for a bilateral knee disorder is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A bilateral pes cavus disability did not have its clinical onset in service or within the first post service year and is not otherwise related to active duty, and was not caused or aggravated by a service connected back disability.





CONCLUSIONS OF LAW

1. The unappealed July 2004 rating decision that denied service connection for a bilateral knee disorder is final. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.302, 20.1103 (2013).

2. Additional evidence received since the July 2004  rating decision that denied service connection for a bilateral knee disorder is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A bilateral pes cavus disability was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the April 2010 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to adequate notice regarding reopening the claim for service connection for a bilateral knee disorder, a discussion is not necessary as the Board is allowing that portion of the claim and any discussion would be superfluous.  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  There is no indication the RO failed to obtain, or seek to obtain, any evidence identified or requested by the Veteran.  Private treatment records identified by the Veteran are in the claims file, as well as her VA records.  Service treatment records have been obtained, as have Social Security records.  All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate this claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board notes that the reports of VA examinations/addendums with an etiological opinion has been obtained regarding the claimed pes cavus disorder in April 2012, containing adequate rationale.  Additionally, as discussed above in the introduction, she was provided the opportunity to testify at a hearing held before the undersigned in September 2012.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a), see also Manio v. Derwinski, 1 Vet. App 145 (1991). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.   

The decision in Hodge v. West, 155 F.3d. 1356   (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Id. at 1363. See also Shade v. Shinseki, 24 Vet. App. 110, 117   (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran was denied for service connection for a bilateral knee disorder in prior determinations, including a January 1993 rating and a September 1993 rating that reconsidered the claim after the Veteran attended a VA examination in May 1993.  These adjudications were appealed to the Board which denied the claim as not well grounded in a July 1996 decision.  The Veteran's petition to reopen the claim for service connection for a bilateral knee disorder was most recently denied in a July 2004 decision.  He did not appeal this decision after receiving notice in August 2004 and it became final.  It is noted that the July 1996 Board denial determined that no current disability of the knees was shown by the post service medical evidence.  The July 2004 denial determined on a denovo basis that the evidence submitted revealed the in-service knee injury to be acute and transitory in nature with no chronic residuals.  

Among the evidence previously before the RO in July 2004 were service treatment records that included a December 1990 record showing complaints of trauma to the right knee, with findings of reduced range of motion and positive lateral tongue test.  The assessment was rule out ligament/muscle strain to the right knee.  She was seen in February 1992 for complaints of bilateral knee pain for several months, and expressed her belief that she had arthritis.  Aside from left knee medial collateral ligament (MCL) tenderness, the findings were unremarkable and the assessment was left MCL/lateral collateral ligament (LCL) strain.  She is also noted to have injured her lumbar spine in service and service connection is in effect for lumbar strain.  Findings of her lower extremities were normal on the May 1992 separation examination and her report of medical history was negative for any orthopedic issues, including trick or locked knee.  

Post service evidence previously before  the RO in July 2004 includes findings from a May 1993 VA examination which revealed subjective complaints including that the knee had water in the knee cap, and history of trouble walking and taking medication for the knee pain.  However no significant findings were noted except for an occasional crack on flexing the right knee, and the examiner diagnosed history of knee contusion bilaterally with no current residuals.  Subsequent records showed multiple episodes of treatment in 2000 through 2001 for back complaints which did include reports of radiation of numbness and tingling in the right lower extremity with evidence of leg weakness and noted to be to the knee in August 2001.  The records also revealed treatment for left knee pain, redness and swelling in December 2002 following a motor vehicle accident, assessed as a knee injury, probably contusion with some possible superficial patella injuries.  Knee pain persisted in January 2003, with an MRI done that month said to show only a small amount of swelling, with no problems with the bones, ligaments or cartilage.  

Evidence received after July 2004 includes evidence of ongoing treatment for knee problems, including pain, locking and catching with evidence of very early arthritis noted to be on X-ray in a January 2010 orthopedic consult which assessed the Veteran with bilateral knee pain of unclear etiology, but noted that the pain had been going on for a long time, and the Veteran was noted to have felt the pain had gone on since 1992 during basic training.  Later in a November 2010 orthopedic consult, she reported locking in the right knee but pain in the left, along with hyperextension bilaterally, and reported the pain had persisted for many years.  Following examination, which yielded pain on palpation and popping bilaterally, it was determined that she may have a meniscal tear on the left and that the right knee had a popliteal cyst and history consistent with locking due to bucket tear.   Further evaluation by MRI was ordered and MRI findings from November 2010 yielded evidence of a small vertical tear of the lateral meniscus and popliteal cyst in the left knee.  The right knee  had no discrete meniscal tear, but had small superficial fissure at the articular cartilage of the medial patellar facet.  In December 2010 she was described as having worsening pain in both knees, primarily retropatellar, and worse on the left.  It was determined that she should undergo a diagnostic knee arthroscopic surgery on the left knee, and in a January 2010 pre-operative consult, she reported that her symptoms of pain and catching of her knees had been going on since 1993 when she was working on ships and banging her knees into the side while cleaning them.  She underwent such surgery in February 2011, with a diagnosis of left knee Grade II chondral changes of the lateral patellar facet, Grade II-III chondral defect in the medial aspect of the trochlear groove and left knee tibial plateau fissures with Grade II chondral changes.  The Veteran's September 2012 hearing testimony suggests that she may need surgery for the right knee soon.  Transcript at 10.  

Among the evidence submitted since July 2004 are opinions from VA medical personnel from March 2010 and June 2011 that suggest the Veteran's current knee problems are related to her service-connected back disability.  The March 2010 opinion was signed by T.H., PA-C reflects that she had treated the Veteran since 2007; it was reported that her records show a progression of her pain syndrome and it seemed likely that the pain in her knees was related to problems in her low back.  The June 2011 opinion from  T.H., PA-C was cosigned by Dr. A. G., MD and essentially repeated the same opinion that the Veteran's problems with her knees are more likely than not related to her low back.  However this opinion indicated that review now included some service treatment records made available.

Evidence received since July 2004 includes reports from multiple VA examinations and addendums addressing the etiology of the bilateral knee disorders.   Among these is an April 2010 VA examination report that determined the bilateral knee disorder, diagnosed as mild degenerative joint disease ( DJD) was not related to the service connected back disorder, due to the DJD being minimal changes of questionable significance, consistent with aging.  A July 2010 addendum stated that the current knee disorder was not related to the treatment for the knee conditions during active duty, citing to her post service history of being engaged in significant physical activity while working as the basis for finding no evidence of current symptoms referable to her knee problems treated in service.  A December 2010 VA examination is noted to mention a history of a motor vehicle accident said to have taken place in 2005, with no further elaboration about that.  The rest of this examination addressed whether she was unemployable.  In April 2012 an addendum VA examination addressed the favorable statements from March 2010 and June 2011 from VA medical providers, Dr. A. G., MD and T.H., PA-C.  The examiner pointed out that these statements provided no diagnosis for the bilateral knee disorder and provided no rationale for the opinion that the knee disorder was related to the Veteran's service connected back disorder.  The examiner also reviewed a statement from the Veteran's podiatrist , also dated in March 2010, and pointed out correctly that this statement did not address the etiology of the bilateral knee disorder.  The examiner opined that the disorder of bilateral DJD was not caused or aggravated by the service connected back disorder because bilateral DJD is a condition that occurs because of pathology limited to the knee joint itself.  

Additionally the Veteran submitted several lay statements in March 2010 from friends and her mother that all describe knowing the Veteran for a long time and noting that she reported pain in her knees ever since boot camp in service, and that she blamed her knee problems at least in part on having to wear "boondockers" and doing things like running and long marches for 4 months in training.  Her hearing testimony discussed that boot camp activities were rough on her knees as were activities aboard ship including participating in fire drills.    

The newly received evidence documents that the Veteran was being treated for symptoms associated with a bilateral knee disorder.  Additionally, the March 2010 and June 2011 statements from her VA medical care providers suggest a possible relationship between the bilateral knee disorder and the service-connected back disability.  This evidence pertains to an element of the claim that was previously found to be lacking. While the VA examiner in April 2012 concluded that it was less likely as not that the Veteran's bilateral knee disorder diagnosed as DJD was secondary to his back disability, the examiner did not provide an opinion as to whether the service-connected back disability caused or aggravated the non DJD related knee disorders of ligament pathology shown on MRI.  The Board also finds that the additional evidence received since 2004 also includes new evidence suggesting continued symptomatology of knee problems since service, including the lay witnesses confirming continued complaints of knee pain since service, as well as evidence showing continued symptoms including pain, clicking and popping, which is noted to be similar symptoms as reported in the May 1993 VA examination which had found no objective evidence at that time, but did not include MRI evidence. As such, the new evidence, when considered with the old, triggers VA's duty to conduct additional development, to include provide an examination. 

The record contains competent current diagnoses, and the suggestion that the claimed disability may be related to a service-connected disability.  Hence, it raises a reasonable possibility of substantiating the claim. Shade, supra.  Accordingly, the veteran's claim for service connection is reopened.

Service Connection for Pes Cavus

The Veteran alleges that service connection for a bilateral foot disorder, diagnosed as pes cavus is warranted.  She has alleged such disorder either began as a result of participating in various activities in service, or is being caused or aggravated by her service connected back disorder.  

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(b).  Service connection for certain conditions, including arthritis may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439   (1995). 

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134  (1994).


Service treatment records revealed normal feet on entrance in December 1989 with no complaints of foot trouble in the accompanying report of medical history.  In January 1991 she was seen for complaints of left heel pain for 3 weeks with no history of traumatic injury and no findings of discoloration, tenderness or deformity noted.  She was assessed with rule out bone spurs versus heel injury.  In a Medical Board from the same month, findings focused on an ear condition, with no findings regarding the feet.  The May 1992 separation examination revealed normal feet, with a history of foot trouble noted in the report of medical history.

Post service records document no findings of a pes cavus disability until several years after service,  although multiple episodes of treatment for ankle problems are shown beginning in the late 1990's.  This includes an October 1999 record which documented treatment for a right ankle sprain and re-injury with use of a right ankle brace, which made no mention of pes cavus.  The records also document radiculopathy symptoms associated with sciatica in 2000, with an April 2000 record noting some numbness across the ball of the foot that assessed a work related injury with symptoms of sciatica with exam showing persistent leg reflex on the right and equivocal plantar reflex.  None of the records addressing the sciatica with right lower extremity symptoms document any pes cavus findings.  

Post service evidence of foot problems (as opposed to ankle problems) are shown in June 2001, when she was treated for a right heel laceration after stepping on a carpet tack, with examination of the foot showing persistent exquisite tenderness at the site of the wound and distal to it when pressure was applied.  The assessment was right heel pain and possible plantar fasciitis.  Subsequent records again documented ankle rather than foot problems, when in September 2003 she was treated for right ankle sprain and symptoms, which were treated with orthotics, specifically an air cast.  Records from 2004 treating a chronic right ankle sprain included a May 2004 MRI of the ankle that did show some findings suggestive of hindfoot varus which could best be assessed with weight bearing films, but the records did not specifically diagnose a pes cavus disability.  Additionally she continued to have radiculopathy resulting in symptoms such as pain and numbness down the right leg including numbness into the right toes as noted in May 2004, and in the right heel as noted in August 2007.  

Records from 2007 reflect a re-injury to the right ankle after stepping in a hole in July 2007, resulting in a right ankle sprain.   Follow-up for the right ankle a year and a half later by VA orthopedic in May 2009 is noted to disclose a mild cavus foot among its findings, with hindfoot inversion on toe rise and a short strided gait on the right.  The rest of the findings addressed the right ankle disability, which subsequently was surgically repaired in August 2009 for pain and lateral instability.  

Thereafter, she is noted to have been treated by podiatry in 2010 with a March 2010 consult revealing findings of the right forefoot and rearfoot both noted to be valgus and the left forefoot was valgus and left rearfoot in varus positions.  It was noted that there was compensation for high arched foot by subtalar supination.  In consult it was stated that there is a flat foot compensated by pronation.  The assessment was pes cavus.  The feet were casted for orthotics and she was to progressively adjust to them, with podiatry follow-up records through September 2010 documenting her usage of the orthotics for the diagnosed pes cavus.  Subsequent records through 2012 reflect pes cavus as included in the problem list, and she was noted to continue to use orthotics for pes cavus deformity of the feet.  

The Veteran's VA podiatrist also submitted a letter in March 2010 that described the her foot condition in terms of requiring orthotics to stabilize the foot and noting that her foot function could alter gait but that did not apply if there was primary pathology of the back knees or ankles.  However the podiatrist provided no opinion as to whether the Veteran's service or her service connected back disorder actually caused or aggravated her pes cavus disorder.  Likewise another podiatry opinion from August 2010 discussed that the abnormal gait from pes cavus could translate into back pain but did not address whether the back itself affected her pes cavus disability.  

The Board notes that the lay statements in March 2010 from friends and her mother include references to pain in her joints, ligaments and tendons ever since boot camp in service, and that reported having to wear "boondockers" and doing things like running and long marches for 4 months in training.  They do not specifically discuss a foot disability apart from ankle complaints.  Her September 2012 hearing testimony discussed that boot camp activities were rough on her feet as were activities aboard ship including participating in fire drills.    

The reports  of April 2010 and July 2010 VA examinations concluded that pes cavus disorder was not an actual pathological diagnosis (i.e. not a disability) but rather was an anatomic variant.  An attempt to obtain a corrective opinion was made in July 2010, with the examiner providing a handwritten statement that there is no plausible mechanism to connect the Veteran's pes cavus to her low back disability.  

Subsequently, an addendum VA examination from April 2012 included review of the claims file, to include particular focus on the statements obtained from March 2010 and June 2011 from VA medical providers, A. G., MD and T.H., PA-C, as well as the March 2010 statement from the podiatrist.  The examiner pointed out the statements from A. G., MD and T.H., PA-C provided no diagnosis for the ankle and gave no rationale.  The examiner further pointed out that pes cavus is a foot problem and not related to her ankle or knee conditions.  It was also pointed out that the March 2010 statement by her podiatrist, Dr. C did not provide any opinion or rationale as to the causation of the pes cavus.  The examiner opined that the Veteran's pes cavus was not aggravated by her low back strain.  While the rationale initially stated that the service connected lumbar strain was an acute condition which ignores the fact that service connection remains in effect for this disability, the examiner subsequently provided a statement that afforded consideration of the ongoing nature of this disability by stating that the bilateral pes cavus is a condition of the feet and their intrinsic boney arch and is not connected to or related to or aggravated by the low back strain.  The examiner again noted that the favorable appearing opinions either did not discuss pes cavus, which is a separate condition from the ankle, or that the Veteran's podiatrists did not address the cause of the pes cavus. 

Taking into account all relevant evidence, the Board finds that service connection for a chronic pes cavus disability is not warranted.  While the Veteran was seen for left heel complaints in service; a chronic disability in either foot was not exhibited then or for many years after service.  The April 2012 VA examination provides an 

unfavorable opinion as to the etiology of this pes cavus disorder, and has provided a thorough and reasoned explanation to support the unfavorable opinion.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions. A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from. See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The VA examiner reviewed the entire claims file and included a synopsis of the veteran's medical history.  It is factually accurate, fully articulated, and contains sound reasoning; it is clearly more probative than the remaining evidence of record, including the "favorable" opinions that either focus only on ankle and knee complaints rather than pes cavus foot complaints, or else provide no etiological opinion as to the pes cavus disorder.  Therefore, the VA opinion is afforded significant probative value. While the Veteran was seen in service for left heel complaints, chronic foot pathology was not identified until many years later.  The VA examiner concluded that current pes cavus pathology was unrelated to active duty and was neither caused nor aggravated by the service connected lumbar spine disorder.  A clear preponderance of the evidence is against a finding that current pes cavus disability, had its clinical onset in service, is otherwise related to active duty and was not caused or aggravated by any service connected disability.

Regarding the Veteran's personal lay assertions regarding the causation of her bilateral foot disability, she is not competent to state that her current foot pathology had its onset in service since even identifying foot disorders required significant clinical testing, including x-ray studies. 

There is no competent evidence of a link between current disability and an incident or event in service, or in this case, of continued symptomatology from the left heel pain treated in service has not been produced.  The competent evidence also shows no relationship between the pes cavus disability and the back disability.  

In light of these factors, the Board is constrained to find that the preponderance of the evidence is against a grant of service connection.  The relief sought on appeal is denied.  The Board has considered the benefit-of-the-doubt doctrine; but as the evidence is not in equipoise, it does not result in any relief to the Veteran. See 38 C.F.R.  § 3.102 (2013).


ORDER

New and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder, to this limited extent, the appeal is granted. 

Service connection for bilateral pes cavus is denied.


REMAND

The Board's finding that the evidence is new and material to reopen the claim of service connection for a bilateral knee disorder, to include as secondary to a service-connected disability, entails a finding that the evidence triggers VA's duty to conduct additional development, to include provide another examination. In light of the foregoing, additional development is warranted in this case. 

In this regard, the Board has considered recent evidence that includes similar complaints as had been previously reported shortly after discharge from service including pain, locking, and findings of clicking, with ligament pathology now diagnosed.  Additionally the Veteran has provided lay evidence of continued symptoms since service.  The July 2010 VA examination addendum appears to have relied on her post service history of being engaged in significant physical activity while working as the basis for finding no evidence of current symptoms referable to her knee problems treated in service, while failing to consider the lay evidence of continued symptoms, in addition to the subjective complaints of symptoms in 1993 that resemble more recent symptoms.

Additionally the VA examination reports, including the most recent addendum of April 2012, that determined the bilateral knee disability is not caused or aggravated by the service connected lumbar spine disorder, discuss the DJD as being age related, with no discussion as to the etiology of the ligament pathology such as tears shown in the MRI and surgical reports.  

As such, the Board finds that the Veteran must be afforded another VA examination by a VA physician that has not previously examined her in order to obtain a medical opinion that reconciles the question of whether the Veteran's current bilateral knee disorder was either (a) directly related to service, or (b) caused by or is aggravated by a service-connected disability, to specifically include the service connected lumbar spine disorder, based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted bilateral knee disorder should also be obtained. See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran's asserted bilateral knee disorder since February 2013 that have not yet been associated with her claims file.  All records obtained must be included in the Veteran's claims file.  

2. The RO/AMC shall schedule the Veteran for an appropriate VA examination by a physician that has not previously examined her so as to determine the nature and etiology of her bilateral knee disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken.  

For each knee disability identified, the examiner should indicate whether it at least as likely as not had its clinical onset in service, (or in the case of arthritis) had its onset in the year immediately following her period of service, or is otherwise the result of a disease or injury in service.  

The examiner should also indicate whether it is at least as likely as not that any current bilateral knee disorder was caused or aggravated by a service-connected disability, to include the service connected lumbar spine disorder.  If aggravated, the examiner should identify the baseline level of disability and the permanent, measurable increase in the bilateral knee disability attributable to the service-connected disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  A complete rationale for all opinions expressed should be provided.  Consideration of the pertinent evidence should be addressed, to include the in-service records of treatment and post service evidence including a post service motor vehicle accident in December 2002.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

3. The RO/AMC will then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


